                    Case 1:19-cr-02072-MV Document 7 Filed 11/13/18 Page 1 of 1




                                      CLERK’S MINUTE SHEET
                           IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                   Before the Honorable Jerry H. Ritter

                                          Preliminary/Detention

Case Number:        18mj3457                          UNITED STATES vs. Washburn

Hearing Date:       11/13/2018                        Time In and Out:         11:30 am – 12:16 am

Clerk:              C. Lopez                          Courtroom:               Rio Grande

Defendant:          Tavis Washburn                    Defendant’s Counsel:     Alejandro Fernandez

AUSA                David Cowen                       Pretrial/Probation:      Delma Ramos

Interpreter:
Initial Appearance
☐       Defendant sworn

☐       Defendant received a copy of charging document

☐       Court advises defendant(s) of possible penalties and all constitutional rights

☐       Defendant

☐       Government moves to detain                     ☐      Government does not recommend detention

☐       Set for                                       on                            @
Preliminary/Show Cause/Identity
☐       Defendant

☒       Court finds probable cause                     ☐      Court does not find probable cause
Custody Status
☐       Defendant waives detention hearing

☐       Defendant

☒       Conditions of release imposed                 Released to La Pasada w/conditions
Other
☐       Matter referred to     for final revocation hearing

☐
